Title: To George Washington from Timothy Pickering, 15 January 1791
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Jany 15. 1791

I intended to have done myself the honour of waiting on you in person: but a letter may give you less trouble.
General Knox informed me that it would be agreeable to you that I should undertake the superintendency of the northern Indians; I mean particularly the Six Nations. I answered, That by the new constitution of Pennsylvania, a Continental appointment

was declared to be incompatible with the appointments I held under the State and I supposed the nature of such superintendency would not warrant any considerable emolument. In a subsequent conversation I intimated a willingness to perform the necessary services respecting the Six Nations, without any formal appointment: but this idea seemed not to have been approved. Afterwards I found that all the Indians north of the Ohio were already arranged under one department, of which General St Clair was the Superintendant, who, with your permission might appoint a deputy. General Knox seemed to wish that the matter might be suspended until the arrival of Genl St Clair, who was daily expected. Since that time I have reflected on the subject; and, upon the whole, would beg leave to decline taking the superintendency proposed. Though not without expressing the real pleasure I feel in the favourable sentiments you entertain concerning me; and assuring you of my readiness to perform any occasional services in that line which your wishes for the public good may require.
  Permit me, Sir, to add a few words relative to the subject of the last letter I had the honour to write to you. Before I wrote, two circumstances made me hesitate. One, lest it should be thought that I, like many projectors, was contriving an employment for myself: The other, lest, if such a plan should be approved and established, I should, in fact, be requested to undertake the execution of it: to which request, sentiments of humanity and regard to the public good might urge me to yield; while other views, and the feelings of my family, might be strongly opposed to it. My opinion, however, of the utility, as well as of the practicality of the plan proposed for introducing the act of husbandry and civilization among the Indians, remains the same. It was an opinion not hastily formed. But lest a partiality for a project of my own should mislead my judgement, I submitted it to the examination of two or three gentlemen of discernment; and it received their approbation, before I would venture to give you the trouble of reading a long letter about it.
Altho’, sir, I have declined the proposed permanent agency in Indian affairs, I have not withdrawn my views from Public life, but should cheerfully engage in it, whenever an opening for useful employment, more beneficial than the offices I hold under the state shall present. Two of these offices are now rendered

certain, by recent reappointments somewhat unexpectedly made. But they are all of too little value for me to depend on during the rest of my life. Whenever therefore, any suitable employment shall offer, I shall feel myself peculiarly obliged by your remembrance of me. With the most sincere respect, I am, sir, Your obedient, humble servant

Timothy Pickering

